Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 2, 4 - 6, 9 - 14, 17 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al. (US 7503510) in view of Huegerich et al. (US 8186393).
Regarding claim 1, Vickers discloses an automated loading system for an agricultural machine (Fig. 2; agricultural machine is sprayer 10 on right side; column 2, lines 50+), comprising:
a storage tank for holding agricultural product (Fig. 2, tank 12; column 2, lines 50 - 53); ;

and a control system in communication with the wireless communications system (Fig. 2, element 40; column 3, line 27 - column 4, line 29 describe functions of  element 40), the control system executing a program stored in a non-transient medium operable to:
determine a projected amount of agricultural product necessary to complete an agricultural field operation (column 3, line 63 – column 4, line 6);

and use the wireless communications system to communicate the refill amount to a tender configured to supply the agricultural product (Fig. 2, elements 50, 52; column 2, lines 36 – 38; column 3, lines 41 – 48; Fig. 1, blocks “Exchange data between sprayer and nurse station”  & “Transmit/receive data to/from chemical supplies”;  claim 1, last limitation; claim 4; wherein the refill amount is the quantity to be delivered).
Vickers does not disclose determining a current amount of agricultural product in the storage tank and determining a refill amount of agricultural product from the current amount and the projected amount.
In the same field of endeavor, however, Huegerich discloses determining a current amount of agricultural product in the storage tank (column 2, lines 52 - 53). 
Determining a refill amount of agricultural product from the current amount and the projected amount” is an obvious extension of knowing the current level and projected amount and can easily be calculated by one of ordinary skill in the art e.g. refill amount = projected amount – current level, but not greater than tank capacity. Under Rationales 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Huegerich in the system of Vickers because using the current level would allow one to determine how much additional product can be added without overfilling the tank.

Regarding claim 2, Vickers does not disclose the control system determines the current amount from a sensor configured to sense an amount of agricultural product in the storage tank.
In the same field of endeavor, however, Huegerich discloses the control system determines the current amount from a sensor configured to sense an amount of agricultural product in the storage tank (column 2, lines 52 – 53; Fig. 1, sensor 23). 
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the sensor, as taught by Huegerich in the system of Vickers because the sensor would provide the current level which would allow one to determine how much additional product can be added without overfilling the tank.

To determine the amount, the operator must know or estimate the amount of area which must still be sprayed …”. This means that the prescription map is known, since it is needed to know how much is still to be sprayed).

Regarding claim 5, Vickers discloses a Global Positioning System (GPS), wherein the control system uses the GPS for monitoring progress of the agricultural field operation (Abstract, lines 9+; column 4, lines 15 - 38).

Regarding claim 6, Vickers discloses the control system is further operable to determine the refill amount at a location for deviating from the prescription map to the tender (Fig. 1 shows steps starting in top left corner; sprayer returns to nurse station, data is exchanged, sprayer is refilled, sprayer returns to last field position; column 3, lines 27 – 48 discloses exchange of refill information).

Regarding claim 9, Vickers discloses a Human Machine Interface (HMI) arranged in a cab of the agricultural machine, wherein the control system is further operable to indicate an alert to the HMI when approaching the location (column 4, lines 21 – 29; wherein a HMI is inherent since visible /audible feedback is provided to the operator).

Regarding claim 10, Vickers discloses the agricultural product comprises a mixture of chemical concentration and carrier fluid (column 3, line 63 – column 4, line 2, wherein the mixture is defined by the mix ratio), and wherein communication of the refill amount comprises communicating an amount of chemical concentration and an amount of carrier fluid for the tender to prepare (Fig. 1 shows “exchange data between sprayer and nurse station”; Abstract discloses “The coupling of the drogue and probe allows for fluid communication, as well as electronic transmission of material data to a processor in the prime mover”).

Regarding claim 11, Vickers discloses the wireless communications system comprises a GPS network (Fig. 2, elements 50, 52; Abstract, lines 9+; column 4, lines 15 – 29). One of ordinary skill in the art can use other networks like cellular for communication between elements 50, 52. This is an obvious variation and as per Rationales for Obviousness (MPEP 2143) is not considered patentable. Cellular networks may have an advantage in situations where satellite doesn’t work very well e.g. heavy cloud cover or obstructions that may block the satellite signal.

Claim 12 is similarly analyzed as claim 1, with claim 12 reciting method limitations.



Claim 14 is similarly analyzed as claim 6.

Claim 17 is similarly analyzed as claim 9.

Claim 18 is similarly analyzed as claim 10.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Vickers et al. (US 7503510) in view of Huegerich et al. (US 8186393) and further in view of Proharam (US 20180042215).

Regarding claim 3, Vickers discloses the control system determines the current amount by monitoring application rate of the agricultural product (column 3, line 67 – column 4, line 2 discloses use of application rate). 
Vickers does not disclose use of speed of the agricultural machine. 
In the same field of endeavor, however, Proharam discloses use of speed of the agricultural machine to calculate amount needed ([0008]; [0014]; [0065]).
.

Allowable Subject Matter
Claims 7 - 8, 15 - 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to refilling agricultural sprayers:

Gudat et al. (US 8360343) discloses methods and systems for executing fluid delivery mission.
Belden (US 20170049093) discloses automated System for Filling an Agricultural Sprayer.
Zimmerman  et al. (US 20190009285) discloses an Agricultural Sprayer and Associated Method.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632